Title: From James Madison to the Senate, 20 December 1816
From: Madison, James
To: Senate


        
          December 20th. 1816
        
        I nominate,
        Joseph H. Hawkins, to be surveyor of the Port of New-Orleans, & also inspector of the Revenue for the same port, in the place of Thomas, L. Butler, resigned.
        
        Jesse Nettles Junior, of South Carolina, to be collector of the direct tax and Internal duties for the 8th Collection district of the Same State, in the place of Thomas H. Lane resigned.
        Ebenezer S. Rees, of Georgia, now principal assessor, to be collector of the direct tax and Internal duties for the 1st. collection district of the Same State, in the place of John Stevens, resigned.
        
          James Madison
        
      